Exhibit 10.18
[logo.jpg]
 
500 Expressway Drive South
Brentwood, NY 11717
Phone: 631.231.4600
Fax: 631.404.3899
www.medical-action.com
 
June 14, 2012






Mr. Paul Meringolo
[____________]
[____________]


Dear Paul,


As approved by the Board of Directors, I am providing you with a summary of your
Fiscal Year 2013 compensation program as an Executive Officer and member of the
Executive Leadership Team:


·  
Base Salary - $21,182.69 bi-weekly (Subject to applicable taxes)

·  
Bonus Opportunity at 80% of base upon achievement of $12.7M in Operating Income

·  
20,000 Restricted Shares granted upon achievement of $15M in Operating Income

·  
Continuation of leased vehicle program to include, gas reimbursement,
maintenance on said vehicle, and insurance



Your leadership and dedication to our Values in Action will allow us to achieve
our goals in FY’13.  Please sign and return this document to me at your earliest
convenience.


Sincerely,
 
 
/s/ Laurie Darnaby
   
Laurie Darnaby, SPHR
   
Vice President of Human Resources
               
/s/ Paul D. Meringolo
 
06/14/2012
Paul D. Meringolo, CEO & President
 
Date